OFFICE
                                                                               APPELLATE COURTS
                                   STATE OF MINNESOTA
                                                                                   AUG 1 9 2015
                                    IN SUPREME COURT
                                                                                   FILED
                                           A14-0128


State of Minnesota,

                      Appellant,

vs.

Cree Rae Larson,

                      Respondent.


                                          ORDER

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that in light of our opinion in State v. Lindquist, No.

Al2-0599,        N.\V.2d        (Minn. Aug. 19, 2015), holding that the exclusionary rule

does not apply to violations of the Fourth Amendment to the U.S. Constitution, or Article

I, Section 10, of the Minnesota Constitution, when law enforcement acts in good faith,

objectively reasonable reliance on binding appellate precedent, the decision of the court of

appeals is reversed and this matter is remanded to the district court for trial.

       Dated: August 19, 20 15

                                                              ~UR!J
                                                                    ,/)ch.
                                                                          t        ~-
                                                    G. Barry Anderson
                                                    Associate Justice
GILDEA, C.J. dissents.

PAGE, J., dissents.

LILLEHAUG, J., dissents.




                           2
                                      DISSENT

GILDEA, Chief Justice (dissenting).

      For the reasons set forth in my dissent in State v. Lindquist, No. A12-0599

-
    N.W.2d -    (Minn. Aug. 19, 2015), I respectfully dissent.




                                          D-1
                                    DISSENT

PAGE, Justice (dissenting).

      For the reasons set forth in my dissent in State v. Lindquist, No. Al2-0599,

N.W. 2d _(Minn. Aug. 19, 2015), I respectfully dissent.




                                         D-1
                                   DISSENT

LILLEHAUG, Justice (dissenting).

      For the reasons set fmih in my dissent in State v. Lindquist, No. Al2-0599, _

N.W.2d _(Minn. Aug. 19, 2015), I respectfully dissent.




                                        D-1